MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                           FILED
regarded as precedent or cited before any
court except for the purpose of establishing                          Dec 23 2019, 6:42 am

the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
estoppel, or the law of the case.                                         Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
John Andrew Goodridge                                   Curtis T. Hill, Jr.
Evansville, Indiana                                     Attorney General of Indiana

                                                        Benjamin J. Shoptaw
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Archie Lee Parker,                                      December 23, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1658
        v.                                              Appeal from the Vanderburgh
                                                        Superior Court
State of Indiana,                                       The Honorable Robert J. Pigman,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        82D03-1511-F5-7252



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1658 | December 23, 2019              Page 1 of 6
                                             Case Summary
[1]   A jury found Archie Lee Parker guilty of aggravated battery as a Level 3 felony,

      and he admitted to being a habitual offender. The trial court sentenced Parker

      to ten years for the Level 3 felony and enhanced such sentence by ten years for

      his habitual offender status. On appeal, Parker argues that his sentence is

      inappropriate.


[2]   We affirm.


                                   Facts & Procedural History
[3]   Allison Skelton and Raelene Stinson were neighbors. John Jackson was

      Skelton’s boyfriend and the father of one of Skelton’s children, and Parker was

      Stinson’s boyfriend. In early November 2015, Jackson asked Parker to move

      Parker’s broken-down vehicle that had been parked in front of Skelton’s

      residence for months to another location because it was impacting Skelton’s

      and his ability to park near Skelton’s home. Parker indicated that “he was fine

      with that” and that it would be “no problem.” Transcript Vol. II at 20. A couple

      hours later, Parker was yelling obscenities and stating that he would not move

      his vehicle. Parker left for a short time, and when he returned, he continued

      screaming profanities and saying that he was going to kill Skelton, Jackson, and

      their children.


[4]   Two weeks later, on November 23, 2015, Jackson was taking trash out the back

      door at Skelton’s house when Parker approached him and said, “I got you

      now,” and then Jackson felt a punch or touch “like somebody pinched [him]”

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1658 | December 23, 2019   Page 2 of 6
      below his left chest. Id. at 49. Jackson threw two punches to gain separation

      from Parker. Jackson did not feel right and then observed that his shirt was

      ripped and that there was “trickling blood.” Id. He picked up the trashcan and

      threw it at Parker, who appeared to be holding something “shiny.” Id. at 51.


[5]   Skelton was on her way toward the back door when she heard commotion

      outside. When she looked through the kitchen window, she saw Jackson

      coming toward the house and observed that there was blood on his shirt.

      Skelton ran outside and saw Parker holding something and watched as Jackson

      threw the trashcan at him. When Parker saw Skelton, he ran from the scene.

      Skelton helped Jackson into the house and called 911. She helped Jackson

      apply pressure to his wound until emergency personnel arrived.


[6]   On November 24, 2015, the State charged Parker with Count I, Level 5 felony

      battery by means of a deadly weapon. On February 1, 2016, the State filed a

      habitual offender enhancement. On February 11, 2016, the State charged

      Parker with Count II, Level 3 felony aggravated battery and Count III, Level 5

      felony bribery. 1 A two-day jury trial commenced on February 28, 2019. The

      jury was unable to reach a verdict on Count I and rendered a guilty verdict on

      Count II and a not guilty verdict on Count III. On June 3, 2019, Parker pled




      1
       The bribery charge stemmed from an encounter in August 2017 when Parker approached Jackson and
      asked if he could “offer . . . some type of money and we make this all go away – make this disappear.” Id. at
      52.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1658 | December 23, 2019                 Page 3 of 6
      guilty to the habitual offender enhancement in exchange for dismissal of Count

      I and four counts under another cause.


[7]   The trial court held a sentencing hearing on June 18, 2019. The trial court

      identified Parker’s criminal history and the circumstances of the offense as

      aggravating circumstances and found no mitigating factors. The court

      sentenced Parker to ten years for aggravated battery enhanced by ten years for

      Parker’s status as a habitual offender. Parker now appeals. Additional facts

      will be provided as necessary.


                                      Discussion & Decision
[8]   We may revise a sentence authorized by statute if, after due consideration of the

      trial court's decision, we find the sentence inappropriate in light of the nature of

      the offense and the character of the offender. Ind. Appellate Rule 7(B).

      Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented and the trial court’s judgment “should

      receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

      2008). The principal role of appellate review is to attempt to “leaven the

      outliers.” Id. at 1225. Whether we regard a sentence as inappropriate at the

      end of the day turns on “our sense of culpability of the defendant, the severity

      of the crime, the damage done to others, and myriad other factors that come to

      light in a given case.” Id. at 1224. Deference to the trial court “prevail[s] unless

      overcome by compelling evidence portraying in a positive light the nature of the

      offense (such as accompanied by restraint, regard, and lack of brutality) and the

      defendant’s character (such as substantial virtuous traits or persistent examples
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1658 | December 23, 2019   Page 4 of 6
       of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). The

       burden is on the defendant to persuade us his sentence is inappropriate in light

       of both the nature of the offense and his character. Childress v. State, 848 N.E.2d
1073, 1080 (Ind. 2006) (emphasis supplied).


[9]    In order to assess the appropriateness of a sentence, we first look to the

       statutory range established for the classification of the relevant offense. Parker

       was convicted of a Level 3 felony, the sentencing range for which is three to

       sixteen years, with an advisory sentence of nine years. Ind. Code § 35-50-2-5.


[10]   In challenging his sentence, Parker advances no argument as to how the nature

       of the offense makes his sentence inappropriate. Parker has therefore waived

       any appellate consideration of the nature of the offense. See Anderson v. State,

       989 N.E.2d 823, 827 (Ind. Ct. App. 2013), trans. denied. Waiver

       notwithstanding, the circumstances of the offense are not deserving of a lesser

       sentence. Parker instigated an unprovoked attack on his unsuspecting victim.

       Indeed, Johnson suffered a slash-type wound below his left chest that required

       thirteen staples. As the trial court found, the circumstances “could easily have

       gone very badly . . . given the nature of the wound and how it was inflicted.”

       Transcript Vol. II at 225.


[11]   With regard to his character, Parker notes that prior to the instant offense, his

       last felony conviction was in 2011, and before that in 2007 and 1999. He

       asserts that such demonstrates that he “was able to live in society for

       considerable amounts of time without committing felony offenses.” Appellant’s


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1658 | December 23, 2019   Page 5 of 6
       Brief at 12. He argues that the staleness of his criminal history, in conjunction

       with his age (55 years old), his health, and his ties with his family, render his

       twenty-year sentence inappropriate.


[12]   In considering Parker’s character, we note that his criminal history includes

       felony convictions for dealing in cocaine, along with numerous misdemeanor

       convictions for dealing in marijuana, battery/domestic battery, residential

       entry, invasion of privacy, and criminal mischief, among others. Some of the

       time periods Parker claims to have led a law-abiding life can be explained by

       the fact that Parker was incarcerated. Contrary to Parker’s claim, his criminal

       history shows that he has consistently been committing crimes since 1994. The

       record also discloses that Parker has a problem with alcohol and other illegal

       substances. Although Parker admitted to the habitual offender enhancement,

       such was in exchange for dismissal of five other charges. His decision to admit

       to the habitual enhancement was likely a pragmatic decision.


[13]   Parker has failed to show us anything about the nature of the offense or his

       character that would overcome the deference we give to the trial court’s

       decision. In short, Parker has failed to establish that his twenty-year sentence is

       inappropriate.


[14]   Judgment affirmed.


       Robb, J. and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1658 | December 23, 2019   Page 6 of 6